Title: From Thomas Jefferson to Samuel Hardy, James Madison, and James Monroe, 5 July 1785
From: Jefferson, Thomas
To: Hardy, Samuel,Madison, James,Monroe, James



Dear Sir
Paris July 5. 1785.

The bearer hereof, Mr. Franklin, being about to return to America, I take the liberty of presenting him to your acquaintance. Your esteem for the character of his grandfather would have procured him a favourable reception with you: and it cannot but increase your desire to know him, when you shall be assured that his worth and qualifications give him a personal claim to it. I have taken the liberty of […] your friendship myself, and am persuaded you will both be obliged to me for bringing you together, when you shall have had time to become known to each other. I beg you to be assured of the sincerity of my esteem, and of the respect with which I have the honour to be Dr. Sir Your friend & servant

Th: Jefferson

